tcmemo_2003_282 united_states tax_court zenobia elisia clary ziegler petitioner v commissioner of internal revenue respondent docket no filed date dean e wanderer for petitioner nancy c carver for respondent memorandum findings_of_fact and opinion marvel judge this case arises from a request for relief under section with respect to petitioner’s taxable_year the issue for decision is whether respondent abused hi sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times monetary amounts are rounded to the nearest dollar discretion in denying petitioner relief under sec_6015 for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in lake ridge virginia when she filed the petition in this case petitioner was married to john l ziegler jr mr ziegler from until date petitioner separated from mr ziegler in date petitioner earned her bachelor’s degree from virginia state university during petitioner was employed by the commonwealth of virginia and suffolk county schools and mr ziegler was employed as a u s marshal petitioner and mr ziegler filed electronic joint federal_income_tax returns for and in anticipation of filing a joint_return with mr ziegler for petitioner gave mr ziegler her w-2 wage and tax statements which showed taxable_income of dollar_figure from suffolk public schools and dollar_figure from the commonwealth of virginia mr ziegler subsequently returned the w-2 statements to petitioner and informed her that he would file a separate_income tax_return because petitioner did not make enough money to require the filing of a return however without petitioner’s knowledge mr ziegler arranged for h_r block to prepare and electronically file a joint_return for that claimed an overpayment to be refunded of dollar_figure although form_8453 u s individual income_tax declaration for electronic_filing which was submitted to respondent with respect to the joint_return contained what purported to be the signatures of mr ziegler and petitioner petitioner did not sign the form_8453 the joint_return reported the earned_income of mr ziegler in the amount of dollar_figure but did not include petitioner’s earned_income on or about date respondent issued to petitioner and mr ziegler a refund check in the amount of dollar_figure on the basis of the refund claim made on the joint_return petitioner discovered the refund check when she stopped at mr ziegler’s residence to retrieve mail and she realized then that he must have filed a joint_return for at mr ziegler’s request petitioner deposited the refund check into mr ziegler’s individual bank account before depositing the check petitioner obtained a copy of the return from h_r block and reviewed it petitioner did not live with mr ziegler after they separated in and he did not pay any of her bills petitioner did not receive any part of the refund check issued with respect to the joint_return respondent sent petitioner and mr ziegler a notice_of_deficiency dated date in which respondent determined that petitioner and mr ziegler were liable for an income_tax deficiency of dollar_figure for the deficiency was based solely on petitioner’s unreported w-2 income of dollar_figure respondent assessed the deficiency in date petitioner contacted respondent in date after receiving collection notices regarding the assessment of the liability for in date pursuant to advice from one of respondent’s employees petitioner filed a married filing separate_return for reporting her taxable_income of dollar_figure respondent initially processed the married filing separate_return but later reversed the transaction because of respondent’s position that petitioner already had filed a valid joint return on date respondent applied an overpayment of dollar_figure from petitioner’s taxable_year to the unpaid balance of the assessment paying it in full on date petitioner contacted the local taxpayer advocate’s office in richmond virginia to request assistance with the assessment petitioner was dissatisfied with the response from the local office and contacted the national taxpayer advocate’s office which explained to petitioner the reasons she was not entitled to relief on date petitioner filed a form_8857 request for innocent spouse relief for requesting a refund of dollar_figure on date respondent sent petitioner a preliminary denial of her request for relief pursuant to sec_6015 because the liability had been paid in full before petitioner filed her claim on date petitioner filed a statement of disagreement regarding the denial of her request for relief on date respondent issued a final notice denying petitioner relief from the joint liability respondent’s denial rested solely upon revproc_2000_15 sec_4 2000_ 1_cb_447 which requires with certain exceptions that the disputed tax_liability must remain unpaid in order for the internal_revenue_service irs to consider a request for equitable relief under sec_6015 in denying petitioner relief under sec_6015 respondent did not consider all of the factors set forth in revproc_2000_15 supra petitioner timely filed a petition seeking redetermination of respondent’s denial of relief from joint liability for a trial was held on date on date we filed our opinion in 120_tc_137 in which we held that sec_6015 applies to the full amount of any preexisting tax_liability 2petitioner’s ex-husband mr ziegler died on date before respondent notified him of these proceedings for a particular taxable_year if any of that liability remains unpaid as of date and not just to portions of the tax_liability that remain unpaid after date the date of enactment of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 in so doing we emphasized that sec_6015 applies ‘to any liability for tax arising after the date of the enactment of this act date and any liability for tax arising on or before such date but remaining unpaid as of such date ’ washington v commissioner supra pincite quoting rra sec_3201 we held that sec_6015 permits a refund where relief from liability is granted under sec_6015 and rejected the commissioner’s argument that the reference to unpaid tax contained in sec_6015 operates to restrict relief under sec_6015 to the portion of the tax_liability in question that remained unpaid as of date id pincite on date we issued an order remanding this case to respondent to reconsider petitioner’s application_for relief in light of our opinion in washington and to report to us regarding the result of that reconsideration pursuant to our order respondent issued a determination dated date concluding that petitioner did not qualify for relief under sec_6015 and revproc_2000_15 supra on date the parties submitted a joint status report requesting that respondent’s determination of date be made part of the record in this case in that report petitioner stated that she does not agree with the conclusions reached in respondent’s date determination and the parties agreed that no further trial proceedings are needed to supplement the record in this case opinion generally taxpayers filing a joint federal_income_tax return are each responsible for the accuracy of their return and are jointly and severally liable for the full tax_liability sec_6013 114_tc_276 however in certain circumstances a taxpayer may obtain relief from joint_and_several_liability under sec_6015 the relief afforded by sec_6015 is available only to a taxpayer who filed a joint federal_income_tax return for the year at issue 119_tc_191 see also revproc_2000_15 2000_1_cb_447 in this case petitioner argues that she is entitled to relief under sec_6015 from joint_and_several_liability arising from the filing of the joint_return but she also argues that she did not file a joint_return for although petitioner was aware that sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 she could request relief under sec_6015 only if she had filed a joint_return for petitioner through her counsel did not clearly state during trial that she conceded the joint_return issue however we shall assume for purposes of our analysis that petitioner has effectively conceded that she filed or ratified the filing of a joint_return for because she continues to assert she is entitled to relief under sec_6015 our jurisdiction to review petitioner’s claim for relief is conferred by sec_6015 this provision allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner's denial of relief or to contest the 4the failure of one spouse to sign an income_tax return before its filing does not necessarily mean that the return is not a joint_return 27_tc_270 affd 251_f2d_44 8th cir the determinative factor in deciding whether a filed return qualifies as a joint_return is whether a husband and wife intended to file a joint_return 22_tc_893 we have held that where a husband filed a joint_return with no objection from his wife who failed to file her own return a presumption arises that the joint_return was filed with the tacit approval of the wife heim v commissioner supra pincite see also 29_bta_646 in this case petitioner knew that mr ziegler had filed a joint_return for when she saw the refund check issued in both of their names she subsequently obtained a copy of the filed return and knowing that her husband had filed a joint_return for took the joint refund check and deposited it into her husband’s account but she made no effort to verify that the joint_return included her earned_income or to file a separate_return reporting her earned_income until date when she started to receive collection notices from respondent for the deficiency assessment commissioner's failure to make a timely determination by filing a timely petition in this court sec_6015 these cases are referred to as stand alone cases because they are independent of any deficiency proceeding sec_6015 117_tc_279 114_tc_324 in this stand alone case petitioner relies upon sec_6015 which authorizes respondent to grant equitable relief to those taxpayers who do not otherwise meet the requirements of sec_6015 or c but who satisfy the requirements of sec_6015 and sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability the parties agree that petitioner is not eligible for relief under either sec_6015 or c sec_6015 the 5in pertinent part sec_6015 provides relief from joint_and_several_liability for an electing spouse who has filed a joint_return that contains an understatement_of_tax attributable to the spouse not seeking relief sec_6015 sec_6015 provides relief from a joint deficiency for taxpayers who are continued parties disagree however regarding whether it is inequitable to hold petitioner liable for the deficiency assessment taking into account all of the relevant facts and circumstances sec_6015 consequently we must decide whether respondent abused his discretion in determining that petitioner was not entitled to relief under sec_6015 115_tc_183 affd 282_f3d_326 5th cir butler v commissioner supra pincite pursuant to sec_6015 the commissioner has prescribed procedures in revproc_2000_15 supra that are to be used in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_4 lists seven threshold conditions that must be satisfied before the irs will consider a request for relief under sec_6015 subsequent to our date order respondent eliminated revproc_2000_15 sec_4 as a threshold condition for relief in this case respondent concedes that the remaining threshold conditions are satisfied in this case continued divorced legally_separated or otherwise living apart refunds are not available under sec_6015 sec_6015 6we consider respondent’s date determination as the final_determination in this case 7on date the commissioner issued revproc_2003_ 2003_32_irb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date where as here the requesting spouse satisfies the threshold conditions set forth in revproc_2000_15 sec_4 revproc_2000_15 sec_4 c b pincite provides that equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing in favor of granting relief for the liability positive factors the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know of the items giving rise to the deficiency the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability and the liability is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing against granting relief for the liability negative factors the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know of the item giving rise to the deficiency the requesting spouse significantly benefited beyond the normal support from the unpaid liability the requesting spouse will not experience economic hardship if relief is denied the requesting spouse has not made a good-faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability no single factor is determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive see washington v commissioner t c pincite 118_tc_106 respondent argues that petitioner is not eligible for relief under sec_6015 because the negative factors in revproc_2000_15 supra outweigh the positive factors in that revenue_procedure respondent primarily relies on the following petitioner will not suffer economic hardship if she is denied relief petitioner’s income is the sole basis for the deficiency and petitioner knew that her earned_income was not included on the joint_return on the basis of our review of the record in this case we agree with respondent the record is devoid of any evidence demonstrating that petitioner will experience any economic hardship if relief from the liability is not granted petitioner did not offer any proof of her income expenses assets or liabilities nor did she offer any proof that her ability to sustain herself economically had been jeopardized by the application of her income_tax refund to the liability although petitioner testified that her husband was an alcoholic and was verbally and emotionally abusive respondent points out that at the time petitioner discovered that her income had been omitted on the joint_return she was already separated from her husband petitioner failed to file an amended joint_return and she did not attempt to file a married filing separate_return for until she received collection notices the record establishes that petitioner knew or had reason to know of the item giving rise to the deficiency because that item consisted solely of her own income she had actual knowledge or reason to know that her income had been omitted when she received a copy of the return from h_r block petitioner’s principal argument focuses on the inequities of her situation petitioner testified that she was misled by mr ziegler regarding the need to report her earned_income on the joint_return that he prepared and filed on their behalf and she argues that she did not significantly benefit from the joint refund issued for although it appears from the sparse record that petitioner was misled by mr ziegler and that she did not receive or directly benefit from the refund claimed on the joint_return petitioner’s equitable argument is not enough to overcome evidence that the omitted income was her earned_income and that she knew or had reason to know the income had been omitted from the joint_return petitioner’s equitable argument is also insufficient to overcome a record devoid of any evidence regarding economic hardship on the record before us we find that petitioner has failed to carry her burden of establishing that respondent abused his discretion in denying her relief under sec_6015 to reflect the foregoing decision will be entered for respondent
